Citation Nr: 0527788	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a traumatic injury to the 
front teeth has been received; and, if so, whether 
entitlement to service connection for that disability is 
established.

2.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a traumatic injury to the 
left side of the face has been received; and, if so, whether 
entitlement to service connection for that disability is 
established.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for sinus infections.

5.  Entitlement to service connection for residuals of an 
injury to the cervical spine.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from May 1984 to March 
1987.

In May 1995, the RO denied the veteran service connection for 
residuals of a traumatic injury to the front teeth, and for 
residuals of injury to the left side of the face.  Although 
the RO notified the veteran of each denial by letter of June 
2005, the veteran did not initiate an appeal.  

These  matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision that 
reopened claims for service connection for residuals of 
injury to the front teeth and for residuals of injury to the 
left side of the face, butdenied those claims on the merits; 
and that denied service connection for for headaches, for 
sinus infections, and for residuals of an injury to the 
cervical spine.  Appellant filed a timely Notice of 
Disagreement (NOD) in January 2003 and an amended NOD in May 
2004.  The RO provided appellant with a Statement of the Case 
(SOC) in May 2004, and appellant filed a timely VA Form 9 
(formal appeal) in June 2004.  

In September 2005, a Deputy Vice Chairman of the Board 
granted the appellant's motion to advance his appeal on the 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900 (2004).

The Board points out that, regardless of what the RO has done 
with respect to the claims for service connection for 
residuals of injury to the front teeth and for residuals of 
injury to the left side of the face, the Board must address 
the question of whether new and material evidence has been 
received to reopen each claim because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
these claims as on the title page.  

The Board's decision reopening the claims for residuals of 
injury to the front teeth and for residuals of injury to the 
left side of the face, and denying the claims for service 
connection for residuals of a left face injury (on the 
merits), for residuals of a cervical spine injury, for 
headaches, and for sinus infections, is set forth below.  The 
matter of service connection for residuals of an injury to 
the front teeth (on the merits) is addressed in the remand 
following the decision; that matter is  being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The RO denied service connection for residuals of an 
injury to the front teeth and for residuals of an injury to 
the left side of the face in a May 1995 rating decision.  The 
RO sent appellant notice notice of each denial in June 1995, 
but he did not initiate an appeal.  

3.  Evidence associated with the claims file since the May 
1995 rating decision bears directly and substantially on the 
specific matters under consideration, is not cumulative and 
redundant of the evidence already of record, and is, by 
itself or in conjunction with such evidence, so significant 
that it must be considered in order to fairly adjudicate each 
claim. 

4.  While the record reflects that the appellant currently 
experiences pain in the jaw,  there is no competent evidence 
of any current underlying disability for which service 
connection can be granted.  

5. No headache disability was shown in service, and there is 
no evidence of a medical nexus between headaches for which 
the appellant has received treatment since 1999 and his 
active military service.  
 
6.  Sinus infections were not shown in service, and there is 
no competent medical evidence that appellant currently 
experiences chronic sinus infections.

7.  Medical evidence reflects that appellant has degenerative 
changes of the cervical spine and a bulging cervical disc, 
but there is no medical evidence of nexus between the current 
cervical spine disability and appellant's military service.


CONCLUSIONS OF LAW

1.  The RO's May 1995 denial of service connection for 
residuals of an injury to the front teeth and for residuals 
of an injury to the left side of the face is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  As evidence received since May 1995 is new and material, 
the claims for service connection for residuals of injuries 
to the front teeth and to the left side of the face are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The criteria for service connection for residuals of an 
injury to the left side of the face are not met.  38 U.S.C.A. 
§§ 1131, 5103, 3103A,  5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3. 303 (2004). 
 
3.  The criteria for service connection for headaches are not 
met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004). 

4.  The criteria for service connection for sinus infections 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 
 
5.  Criteria for residuals of an injury to the cervical 
spine, to include degenerative changes and bulging cervical 
disc, are not met.  r may service connection be presumed.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision each claim herein decided 
has been accomplished.  

The May 2004 SOC and the RO's letters of May 2003 and July 
2004 notified appellant of the legal criteria governing the 
claim, the evidence that had been considered in connection 
with the appeal up to that point, and the bases for the 
denial of the claims.  After each, appellant was given the 
opportunity to respond.  Accordingly, the Board finds that 
appellant has received sufficient notice of the information 
and evidence needed to support the claim.  

The initial duty-to-assist letter in March 2001 informed 
appellant of the medical evidence required to substantiate a 
claim for service connection, and asked appellant to identify 
any medical providers potentially having relevant records.   
The subsequent letter of May 2003 advised appellant of his 
appeals options, informed him of criteria for new and 
material evidence, cited the evidence of record and the 
evidence still required to substantiate the claim, and 
provided a point of contact for assistance developing the 
claim and the appeal.  The letter of July 2004 provided 
updated information regarding the status of evidence 
received, evidence needed, and further appeals procedures.  
The Board finds that these letters meet the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the March 2002 rating action on appeal.  
However, the Board finds that the lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim 
were fully developed and re-adjudicated after notice was 
provided.  Hence, the Board finds that any failure on VA's 
part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claims is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  
 
Appellant's NOD was received in May 2004 (an earlier NOD in 
January 2003 did not identify the specific issues being 
appealed), and the RO issued an SOC the same month that 
explained what was needed to substantiate the claim.  
Appellant was thereafter afforded the opportunity to respond.  
The Board notes that appellant submitted a VA Form 21-4138 
(Statement in Support of Claim) in August 2004 stating that 
he had no further evidence to submit and desired prompt 
resolution of his appeal.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the matters 
herein decided.  As indicated below, the RO has obtained the 
veteran's complete service medical records (SMRs) and 
treatment records from the Syracuse, New York, and 
Gainesville, Florida, VA Medical Centers (VAMCs); appellant 
has identified no other medical providers who may have 
relevant records for development.  In support of his claims, 
appellant has submitted lay statements from his mother and 
from his former commanding officer in Germany, currently a 
Brigadier General.  Significantly, there is no indication of 
any additional, existing, pertinent evidence that needs to be 
obtained in connection with any of the claims by VA.

In the Informal Brief dated September 2005, Appellant's 
service representative contends that appellant should be 
afforded VA medical examinations in conjunction with his 
claims.  While, the  Board agrees that an examination is 
warranted in conjunction with the claim for residuals of an 
injury to the front teeth (on the merits), as explained 
below, a  prima facie case for service connection has not 
been presented for the other claimed disabilities (residuals 
of a left face injury, headaches, sinus infection, and 
residuals of a cervical spine injury).  Hence, the Board 
finds that VA examination is not required for those claims at 
this point.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. §  3.159(c)(4) (2004).  See also Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 
18 Vet. App. 512 (2004) (per curium).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.

II.  Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. § 3.303(d) (2004).

A.  Petition to Reopen

As indicated above, in a May 1995 rating decision, the RO 
denied service connection for residuals of an injury to the 
left side of the jaw and for residuals of trauma to the front 
tooth.  Evidence considered at the time consisted solely of 
service medical records.  In regard to the claimed jaw 
disability, RO determined that appellant had not shown that 
he had a jaw injury in service.  In regard to the claimed 
tooth injury, the RO found that the service medical record 
showed a trauma to the tooth in service, but also found that 
there was no evidence of a current residual disability.  
Appellant was notified of each denial by letter in June 1995, 
but he did not initiate an appeal.  Hence, the denial of each 
claim is final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302; 20.1103.

Appellant submitted the present petition to reopen both 
claims in November 2000.  Under pertinent legal authority, VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
the claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Regarding petitions to reopen received prior to August 29, 
2001, as in this case, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2001).  "New and material evidence" may be evidence that 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge, supra.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in May 1995).  See Evans 
v. Brown, 9 Vet. App.273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In addition to various statements of the veteran, the 
evidence added to the claims file since May 1995 includes 
treatment records from Syracuse VA Medical Center (VAMC) and 
Gainesville VAMC, including reports of examinations and 
diagnostics; as well as lay statements corroborating the 
veteran's assertions as to occurrence of claimed in-service 
injuries and onset/continuity of symptoms.  The Board finds 
that, collectively, this evidence is "new" in that it was 
not before agency adjudicators at at the time of the last 
final denial of each claim, is not duplicative or cumulative 
of evidence previously of record.  Moreover, this evidence is 
"material" in that it addresses whether appellant currently 
has the claimed disabilities, and also addresses the etiology 
of those claimed disabilities; these factors constitute two 
of the steps required to demonstrate entitlement to service 
connection.  

As new and material evidence has been received in regard to 
these claims, the Board will proceed to adjudicate the claim 
for service connection for residuals of a traumatic injury to 
the left side of the face, on the merits.  The claim for 
service connection for residuals of a traumatic injury to the 
front teeth is addressed in the remand.  
B.  Service Connection

1. Traumatic Injury to the Left Side of the Face

Appellant's service medical records are silent in regard to 
any complaint of or treatment for a traumatic facial injury, 
other than the fracture of a front tooth-a matter that has 
been considered separately.  Appellant declined to have a 
separation physical examination, so there is no evidence that 
the appellant had any residuals of facial trauma at the time 
of his discharge from service.

The file contains a letter from appellant's mother, received 
July 2004, stating that she and appellant's father took 
appellant to the VA hospital in March 1987 for treatment of a 
trauma to his face and to have his teeth fixed.  However, VA 
declined to provide the requested treatment.  

Appellant had a series of VA X-rays of the mandible in March 
1999.  He complained of bilateral temporomandibular joint 
(TMJ) pain and popping since 1986.  The TMJ was not 
evaluated, but the study excluded fracture or other 
abnormality of the mandible.  Appellant was noted to have 
multiple missing teeth.  The interpreter's impression was 
normal mandible.

Appellant had a subsequent series of VA X-rays of the TMJ in 
March 1999.  Appellant complained of bilateral jaw pain for 
several years.  The interpreter's impression was no plain 
film abnormalities of the TMJ noted.
  
Appellant had VA computed tomography (CT) scan of the 
temporal bone in March 1999 for the purpose of ruling out TMJ 
syndrome.  The interpreter's impression was unremarkable TMJ 
bilaterally and unremarkable temporal bone.  

Appellant had a VA annual clinical examination in July 1999 
during which he complained of jaw pain for the last 15 years, 
ever since a traumatic mouth injury in service.  On 
examination, the only item of note in the mouth and jaw was 
that several lower back teeth were missing.  CT and X-ray 
evaluations of the jaw were reportedly normal.  

A November 2000 VA psychiatric note reflects that appellant 
complained of chronic TMJ pain beginning in service in 1985 
when he was hit in the face by a coiled spring, which also 
fractured a tooth.  Appellant stated that he had manually 
removed his rear teeth over the years to relieve the jaw 
pain.  

Appellant had a VA primary care clinic examination in April 
2001.  Appellant complained of chronic jaw pain, with muscle 
spasms.  The examiner noted that appellant had a deformity of 
the nose (slight flattening of the tip of the nose) secondary 
to in-service injury.

The file contains a letter from Brigadier General (BG) M.K.M. 
dated January 2003, in which BG M.K.M. confirmed that 
appellant's injury (not otherwise specified) occurred in line 
of duty.  As  the  appellant received military dental 
treatment on multiple occasions, the RO accepted BG M.K.M.'s 
letter as relevant to the issue of the dental trauma, but not 
as relevant to the issue of an additional facial trauma.  

A June 2004 letter from VA psychiatrist H.E.F. states that 
appellant was currently clinically depressed consequent to 
constant jaw pain.  H.E.F. stated that appellant had not 
sought medical treatment immediately after the injury, but 
that in her opinion this did not exclude that the event 
really happened.  

Upon review of the evidence described above, the Board finds 
that the criteria for service connection are not met.  

The Board notes that the RO previously denied the current 
claim, in part, because of the absence of evidence of in-
service injury to the left side of the face.  Since that 
time, the appellant has submitted a letter from BG M.K.M., 
which attests to knowledge that appellant had an accidental 
injury in the line of duty, as well as a statement from 
appellant's mother pertaining to treatment the appellant 
sought in 1987.  

Even if the Board were to accepts as credible the appellant's 
and other lay assertions that appellant suffered a traumatic 
injury to the left side of the face (the  as credible, the 
Board emphasizes that claim would still have to be denied in 
the absence of competent evidence of any current disability 
identified as a residual of any such injury to the left side 
of the face 

As noted above, despite the veteran's complaints, none of his 
various medical examinations or medical testing (to include 
CT scans and X-rays) since service has culminated in a 
diagnosis of any residual of the an alleged injury to the 
left side of the face.  This evidence clearly reflects no 
disability of the TMJ.  While a number of documents, to 
include the letter by VA psychiatrist H.E.F., document that 
the appellant experiences jaw pain, such evidence does not 
constitute a diagnosis of a current disability.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259  
F.3d 1356 (Fed. Cir. 2001).  

The Board also points out that, while, in April 2001, a VA 
clinician noted that appellant had a deformity of the nose 
(slight flattening of the tip of the nose) secondary to an 
in-service injury, the clinician did not specifically 
associate this problem with any injury to the left side of 
the appellant's face, and there is simply no apparent 
relationship between a slight flattening of the tip of the 
nose and the claimed pain to the left side of the face and 
jaw. 

The Board also points out that, while the appellant and other 
laypersons may be considered competent to establish the 
occurrence of an injury on the basis of assertions (see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1995), no layperson 
without the appropriate medical training and expertise is 
competent to render a probative opinion on a medical matter, 
such as the diagnosis of a specific disability.  See, e.g., 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

The Board also points out that neither the appellant nor his 
representative has presented or alluded to the existence of 
any competent and persuasive medical evidence or opinion to 
support the claim.

As noted above, Congress has specifically limited entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of competent evidence of the claimed disability, 
there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  



2.  Headaches

Appellant's service medical records are silent in regard to 
any complaints, findings, or diagnosis of any headaches.  
Appellant declined to have a separation physical examination, 
so there is no evidence that appellant had headaches at the 
time of his discharge from service.

Appellant had a VA annual clinical examination in July 1999 
during which he complained headaches.  Neurological 
examination was unremarkable.  The examiner's assessment was 
headaches of possible sinus origin.

The file contains a VA psychiatric note in November 2000 
reflecting appellant's complaint of chronic headaches, 
beginning in service in 1985 when he was hit in the face by a 
coiled spring, which also fractured a tooth.  Appellant 
stated that he subsequently developed chronic headaches.  The 
psychiatrist stated that appellant's reported headache 
pattern indicated a fatigue component and pointed to an 
injury. 

Upon review of the evidence described above, the Board finds 
that the criteria for service connection for headaches are 
not met.    

Initially, the Board notes that there is no clear evidence of 
a current headache disability upon which to predicate a grant 
of service connection.  While appellant's VA treatment 
records have noted that appellant has "chronic headaches, 
extensive diagnostic testing, including CT scans, X-rays, and 
neurological testing have not identified any medical reason 
for the claimed headaches, so there is no diagnosed 
disability upon which to predicate a grant of service 
connection.  While the July 1999 physician noted that the 
veteran's headaches were of sinus origin, this notation, 
alone, is not sufficient to constitute evidence of a 
disability (particularly given the Board's denial of a 
chronic sinus condition, as explained in more detail, below).  
As noted above, in the absence of proof of a current 
disability there can be no valid claim for service 
connection.  Brammer, 3 Vet. App. at 225.  

However, even if the assessment of "chronic headaches" is 
deemed sufficient to constitute medical evidence of a current 
disability, the Board notes that there is no persuasive 
evidence of a nexus between headaches and service.  As 
reflected above, there is no documented evidence of any 
headaches in service or for years thereafter; indeed, the 
first evidence of treatment for headaches was in 1999, 
approximately 12 years following the veteran's discharge from 
service.  Moreover, there is no persuasive evidence of a 
nexus between post-service headaches and service.  While a 
November 2000 psychiatric note referred to the veteran's 
reported history of headaches accompanying the injury to his 
front teeth in service, this history is based solely on 
veteran's own report, and is not supported by the 
contemporaneous service records.  The Board notes that, as a 
medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate (or, as here, 
unsubstantiated) factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  

The Board also points out that neither the appellant nor his 
representative has presented or alluded to the existence of 
any persuasive medical evidence or opinion to support the 
claim.  

3.  Sinus Infections

Appellant's service medical records are silent in regard to 
any complaint of or treatment for sinus infections.  
Appellant declined to have a separation physical examination, 
so there is no evidence that he had a sinus condition at the 
time of his discharge from service.

Appellant had VA CT scan of the temporal bone in March 1999 
that showed a small amount of fluid and thickening in the 
right maxillary sinus.  The interpreter's impression was 
sinus disease in the right maxillary sinus.  

Appellant had a VA annual clinical examination in July 1999 
during which he complained that he could not breathe through 
his nose.  On examination, the sinuses had no significant 
tenderness.  

VA outpatient treatment records show no complaint of sinus 
problems after July 1999.

Upon review of the evidence described above, the Board finds 
that criteria for service connection are not met, as there is 
no competent evidence of chronic sinus infections-the 
currently claimed disability.

As noted above, the post service medical record reveals a 
single medical finding of sinus disease, and another medical 
record reflecting sinus complaints (without a specific 
diagnosis).  Even if these few notations were considered 
reflective of intermittent sinus infections, there is no 
indication that any such occurrences have been anything other 
than acute and transitory.  In other words, the claims file 
includes no medical evidence reflecting that appellant has 
currently has a chronic sinus condition for which service 
connection could be granted.  The Board also points out that 
neither the appellant nor his representative has presented or 
alluded to the existence of any persuasive medical evidence 
or opinion to support the claim.  

As noted above, in the absence of competent evidence of the 
currently claimed disability, there can be no valid claim for 
service connection.  See Brammer, 3 Vet. App. at 225. 

4.  Residuals of an Injury to the Cervical Spine

Appellant's service medical records are silent in regard to 
any complaint of or treatment for a traumatic injury to the 
cervical spine.  Appellant declined to have a separation 
physical examination, so there is no evidence that appellant 
had residuals of a cervical spine injury at the time of his 
discharge from service.

Appellant had a series of VA X-rays of the cervical spine in 
March 1999.  Appellant complained of severe headache, jaw 
pain, and neck pain.  The interpreter's impression was mild 
disc height loss at C5-6 as well as left-sided foraminal 
narrowing at the same level.

Appellant had a VA annual clinical examination in July 1999 
during which he complained of neck pain for the last 15 
years, since a traumatic mouth injury in service.  He also 
complained of pain in the right upper back area beneath the 
scapula.  On examination, the neck was supple and had full 
range of motion, and there was no significant musculoskeletal 
tenderness in the back.  CT and X-ray of the neck were 
normal.

Appellant had a VA CT scan of the cervical spine in October 
2000 for the purpose of ruling out herniated cervical disc.  
The interpreter's impression was minimal degenerative changes 
and no evidence of disc herniation at any level.  There was a 
mild disc bulge at C2-3 without neural compression. 
    
The file contains a November 2000 note by a VA psychiatrist 
that the VA pain clinic had attributed cervical radiculopathy 
to a disc bulge at the C2-3 level.  

Appellant had a VA primary care clinic examination in April 
2001.  Appellant complained of chronic neck pain and spasms, 
with back pain extending from the thoracic to the lumbar 
area.  He had a followup examination in August 2001 in which 
he reported neuropathic symptoms extending to his arms.  The 
examiner noted that appellant had a private MRI that revealed 
bone spurs, a pinched nerve, and neuropathic symptoms.

Upon review of the evidence described above, the Board finds 
that the criteria for service connection are not met because 
there is no medical evidence of nexus between current 
cervical spine disability-diagnosed as degenerative changes 
and disc bulge-and the appellant's military service.  

As noted above, no cervical spine disability was shown in 
service and, aside from the appellant's own assertions, there 
is no objective indication of any spinal trauma in service 
(to include via statements BG M.K.M. or appellant's mother, 
neither of whom referred to spinal trauma in their lay 
statements).  

However, even if (in the absence of corroborating lay or 
other evidence) the Board were to accept as credible the 
appellant's own assertions of There also is no medical 
evidence of a nexus between the degenerative changes and disc 
bulge diagnosed post service and appellant's military 
service, to include evidence that osteoarthritis of the 
lumbar spine was manifest to a compensable degree within the 
first post-service year.  As regards the latter point, the 
Board notes that osteoarthritis is among the chronic diseases 
subject to presumptive service connection, if symptoms became 
manifest to a disabling degree within the first year after 
discharge.  See 38 U.S.C.A. § 1101; 38 C.F.R. § § 3.307, 
3.309.In this case, however, there is no such medical 
evidence.   In fact, the earliest diagnosis of degenerative 
changes in the cervical spine was in October 2000, nearly 40 
years after appellant's discharge from service.  The Board 
points out that passage of so many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3f 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

The Board also points out that neither the appellant nor his 
representative has presented or alluded to the existence of 
any persuasive medical evidence or opinion to support the 
claim.  

5.  Conclusion

For all the foregoing reasons, each of the claims for service 
connection discussed above must be denied.

In reaching each conclusion, the Board has considered the 
appellant's assertions, as well as the lay statements 
submitted in support of his claim.  As noted above, however, 
each of the claims for service connection turns on a medical 
matter, and laypersons without the appropriate medical 
training and expertise simply are not competent to render a 
persuasive opinion on such a matter.  See Bostain, 11 Vet. 
App. at 127; Routen, 10 Vet. App. at 186.  

Also in adjudicating each claim, the Board has considered the 
applicability of the .  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of a traumatic injury to the front 
teeth has been received, the appeal is granted to this 
extent.

As new and material evidence to reopen the claim for service 
connection for residuals of a traumatic injury to the left 
side of the face has been received, the appeal is granted to 
this extent.  
  

Service connection for a traumatic injury to the left side of 
the face is denied.

Service connection for headaches is denied.

Service connection for sinus infections is denied.

Service connection for residuals of an injury to the cervical 
spine is denied.



REMAND

In view of the Board's determination that the claim for 
service connection for residuals of an injury to the front 
teeth is reopened, the issue must be reviewed on a de novo 
basis.  The Board also finds that additional RO action on the 
claim remaining on appeal is warranted. 

Appellant's service medical record documents a traumatic 
fracture to tooth # 8, an incisor, in May 1986.  He received 
a number of dental treatments for that tooth while still 
stationed in Germany.  The last service dental treatment 
note, in February 1987, stated that the crown was still not 
correct and that appellant was to undergo followup treatment 
in the United States.  There is no indication that he 
received any further dental treatment prior to his discharge 
in March 1987.

Appellant's DD Form 214 notes that appellant had received 
dental care within 90 days of discharge, but does not show 
whether or not appellant had any unresolved dental defects at 
the time of discharge.  As noted above, appellant did not 
undergo a formal separation physical examination. 

In view of the foregoing, to include a documented dental 
trauma in service, and the fact that the appellant has not 
undergone any examination even for treatment purposes, the 
Board finds that an examination and medical opinion as to 
whether he currently has a Class I or Class II dental 
disability and/or any other residual condition resulting from 
his in-service dental trauma in 1987 would be helpful in 
resolving the claim remaining on appeal.  See 38 U.S.C.A. 
§ 5103A..  

Hence, the RO should arrange for the appellant to undergo VA 
examination at an appropriate VA medical facility.  The 
appellant is hereby notified that failure to report to any 
such scheduled examination, without good cause, will result 
in denial of the reopened claim for service connection for 
residuals of an injury to the front teeth.  See 38 C.F.R. 
§ 3.655(b) (2004).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and the death of an immediate family member.  If 
appellant fails to report to the scheduled examination, RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent medical facility.

Prior to arranging for appellant to undergo VA medical 
examination, the RO should obtain and associate with the file 
all outstanding VA medical records.  The file currently 
contains outpatient treatment records from the Syracuse VAMC 
through September 20, 2001.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
RO must obtain all outstanding pertinent medical records from 
Syracuse VAMC, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005) as regards requests for records from 
Federal facilities.

RO should also provide appellant with another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  RO's notice letter to appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also Veterans Benefit Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5105(b)(3) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before expiration of the one-year notice 
period).  RO's notice letter should also invite appellant to 
submit all evidence in his possession ("give us all he's 
got").  After providing the appropriate notice, RO should 
attempt to obtain any additional evidence for which appellant 
provides sufficient information and necessary authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, the identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to the 
actions required above, RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the matter remaining on 
appeal.  

In view of the foregoing, the case is REMANDED to the RO, via 
the AMC, for the following actions:

1.  RO should obtain from the Syracuse 
VAMC all outstanding pertinent medical 
and dental records from September 20, 
2001, to the present.  RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and responses received should 
be associated with the claims file.

2.  The RO should send to the appellant 
and his service representative a letter 
requesting that appellant provide 
sufficient information, and if 
necessary authorization, to enable it 
to obtain any additional pertinent 
evidence not currently of record that 
pertains to the claim for service 
connection for residuals of a traumatic 
injury to the front teeth.  The RO's 
letter should invite the appellant to 
furnish all evidence in his possession, 
and identify what evidence is 
ultimately the appellant's 
responsibility to obtain.  The RO's 
letter should clearly explain to 
appellant that he has a full one-year 
period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If appellant responds, RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 
38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, RO 
should notify appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the 
further action to be taken.

4. After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
the RO should arrange for appellant to 
undergo dental examination at an 
appropriate VA  facility.  The entire 
claims file must be made available to 
the dentist designated to examine 
appellant, and the examination report 
should include discussion of 
appellant's documented medical/dental 
history and his assertions.  All 
appropriate tests and studies (to 
include X-rays), as well as necessary 
consultation(s) should be accomplished 
(with all findings made available to 
the dentist prior to the completion of 
his or her report) and all clinical 
findings should be reported in detail.

The examiner should clearly indicate 
whether appellant currently has a Class 
I or Class II dental disability, and, 
if so, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., that there is at 
least a 50 percent probability) that 
the dental disability is the result of 
the  fracture of his tooth (tooth #8, 
incisor) in service.  The dentist 
should also identify any other current 
residual of the in-service tooth 
fracture.  If any additional medical 
examination(s) is/are needed to answer 
the latter question, the RO should 
arrange for appropriate 
consultation(s)-with transfer of the 
claims file.  

Each examiner should set forth all 
examination findings, along with 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If appellant fails to report to the 
scheduled examination, RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to 
appellant by the appropriate facility.  

6.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claim is returned 
to the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completing the required 
actions, and any additional 
notification and/or development deemed 
warranted, RO should re-adjudicate 
appellant's claim for service 
connection for residuals of an injury 
to the front teeth.  If appellant fails 
to report to the scheduled examination, 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate, 
in adjudicating the claim.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and 
legal authority. 

8.  If the benefits sought are not 
granted, , the RO should furnish to the 
appellant and his representative a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process;  it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


